DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 10/13/2022 in which claims 1, 8-12, and 17, were amended. Claim 16 has been cancelled. Currently, claims 1-15 and 17-20 are pending for examination in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “administering low frequency vibration to the subject through the support surface,” (as recited in claim 1), as well as “a dedicated vibration device comprising a motion platform positioned under and supporting the subject” (as recited in claims 12 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] The originally filed specification fails to provide support for a subject “being positioned upon a support surface” or administering vibration “to the subject through the support surface.” As such, the newly filed amendments are considered new matter.
[Claims 12 and 17] The originally filed specification fails to provide support for a motion platform “positioned under and supporting the subject” or a subject “positioned upon the motion platform.” As such, the newly filed amendments are considered new matter.
[Claims 2-11, 13-15, and 18-20] The claims are rejected based upon their dependency from independent claims 1, 12, and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The term “low” in claims 1, 2, and 11, is a relative term which renders the claims indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the range of frequency vibration is rendered indefinite. For purposes of examination, it is interpreted that any frequency vibration meets the limitations of the claims.
[Claim 1] The newly amended claim language recites a method step of “administering low frequency vibration to the subject through the support surface.” The examiner is unable to determine the metes and bounds of the claim, since it is unclear how said vibration is created and/or what structures the vibration interacts with prior to contact with a subject. It is unclear if the claim intends to require the support surface itself to initiate vibration or if another device is responsible. Furthermore, if another device is utilized to initiate vibration, it is unclear how said device would be required to be oriented relative to a subject and the support surface. For purposes of examination, it is interpreted that any vibration relative to the subject and support surface will meet the limitations of the claim.
[Claim 17] The term “low frequency vibration device” in claim 17 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the range of frequency vibration necessary for the device is rendered indefinite. For purposes of examination, it is interpreted that any device capable of creating a frequency vibration meets the limitations of the claims.
[Claims 2-11 and 18-20] The claims are rejected based upon their dependency from independent claims 1 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (PGPub 2010/0222723).
[Claims 1-3, 5, 8, 9, 12-15, 17, and 18] Hoffman teaches a method for mitigating acute ischemic stroke in a subject (paragraphs [0002], [0041]), comprising: 
providing: 
i) a low frequency dedicated vibration device (figure 11, items 10/101; paragraphs [0125], [0189]) comprising a support surface/motion platform (figure 11, item 102) (the examiner notes the claims do not required any particular functionality directly from the “motion platform”) positioned under and supporting the subject (figure 11; paragraph [0189]); and 
ii) a pump and cannula (administration of IV therapy would inherently require these structures) (paragraphs [0091], [0092]); and 
simultaneously administering infusion (paragraph [0048], [0091], [0124]), wherein the support surface can be a hospital bed or gurney (paragraphs [0062], [0065], [0125]):
 i) low frequency vibration of between about 0.5 Hz and about 120 Hz (“frequency range employed is between 1-1000 Hz, preferably between 20-120 Hz, and optimally 50 Hz”) (paragraphs [0048], [0086], [0121]) administered to the subject through the support surface (see 112(b) interpretation above) (paragraphs [0055], [0115], [0141]) (“Acute pulmonary emboli and in particular saddle emboli (which involves a critical life and death situation) are also good candidates for external, transcutaneous vibration therapy adjunctive to standard drug therapy (e.g. IV thrombolytics, anticoagulants etc.). Chest wall vibration to the vascular region of the lung (pulmonary vasculature) and pulmonary artery are readily achieved by the methods disclosed below. The under-perfused body region in this case is the organ and tissues of the lung and, in the case of saddle emboli, the entire body.”); and 
ii) an infusion of at least one thrombolytic selected from the group consisting of a recombinant tissue plasminogen activator, alteplase, reteplase, urokinase, streptokinase and tenecteplase (paragraphs [0087], [0124]).
[Claim 4] Hoffman teaches the limitations of claim 1, upon which claim 4 depends.  In addition, Hoffman discloses the method further comprises dampening one or more physical factors during the infusion (“Inertial weight 114 is optionally added to arm 108 to dampen the movement of arm 108 during treatment.”) (paragraph [0094]).
[Claim 7] Hoffman teaches the limitations of claim 1, upon which claim 7 depends.  Hoffman also discloses exposing the subject to audible or non-audible noise (the vibration would inherently either be audible or non-audible) (paragraphs [0048], [0086], [0121]). 
[Claim 10] Hoffman teaches the limitations of claim 1, upon which claim 10 depends.  Hoffman further discloses the support surface can comprise a stretcher of a ground ambulance, an air ambulance or a mobile stroke unit (paragraphs [0062], [0065], [0125], [0134]).
[Claim 11] Hoffman teaches the limitations of claim 1, upon which claim 11 depends.  In addition, Hoffman teaches the infusion and low frequency vibration are applied to the subject for about an hour (paragraph [0092]).
[Claim 19] Hoffman teaches the limitations of claim 17, upon which claim 19 depends.  Hoffman also discloses the administration can occur sequentially (“Vibration is preferably administered once drug therapy has been established, however may alternatively be initiated before or concurrent with the administration of drug therapy.”) (paragraph [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (PGPub 2010/0222723).
[Claim 20] Hoffman teaches the limitations of claim 17, upon which claim 20 depends.  Although disclosing utilizing a low frequency vibration of between about 0.5 Hz and about 120 Hz (“frequency of 1-1000 Hz, preferably 20-120 Hz, and optimally 50 Hz”; paragraph [0086]), Hoffman does not specifically disclose a range between about 20 Hz and about 30 Hz.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the low frequency vibration of Hoffman from between 20 Hz and 120 Hz to between 20 Hz and 30 Hz, as applicant appears to have placed no criticality on the claimed range (see specification paragraphs [0052], [0058]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (PGPub 2010/0222723), in view of McMurtry (PGPub 2018/0221241).
[Claim 6] Hoffman teaches the limitations of claim 1, upon which claim 6 depends.  Hoffman does not specifically disclose exposing the subject to a hypobaric environment.
However, McMurtry teaches a method of treating a stroke, wherein a subject is induced into a condition of hypobaric normoxia or hypobaric hyperoxia (paragraphs [0051], [0053], [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Hoffman, to have utilized a hypobaric environment, as taught by McMurtry, since the use of such conditions are known to “enhance vasodilatory function and lower effective systemic vascular resistance” during the treatment of cardiovascular disease (McMurtry; paragraph [0051]).

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the newly-filed amended claim limitations, applicant’s representative asserts the originally filed specification provides support. The examiner respectfully disagrees. As noted in the 112(a) rejections above, the examiner has not found support in the originally filed specification for a subject “being positioned upon a support surface,” administering vibration “to the subject through the support surface,” a motion platform “positioned under and supporting the subject,” or a subject “positioned upon the motion platform.” The examiner has reviewed portions of the specification, highlighted by applicant’s representative on pages 2 and 3 of the Remarks; however, disagrees that the originally filed specification provides sufficient detail to support said amendments. As such, applicant’s representative’s remarks are unpersuasive.
With regards to the prior art to Hoffman, applicant’s representative’s arguments are moot relative to a new grounds of rejection based upon an alternative interpretation of Hoffman, as presented above.
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2022